Order entered November 23, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00965-CV

                        GALOVELHO, LLC, Appellant

                                        V.

GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS GOVERNOR OF THE
STATE OF TEXAS; COLLIN COUNTY, TEXAS, AND CITY OF FRISCO,
                      TEXAS, Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02595-2020

                                     ORDER

      This appeal follows the trial court’s final judgment granting appellees’ pleas

to the jurisdiction and dismissing appellant’s claims against appellees.        An

interlocutory appeal from some of the jurisdictional pleas at issue in this appeal

was filed, and voluntarily dismissed, last year. That appeal was docketed appellate

cause number 05-20-00784-CV. At the time of dismissal, the clerk’s record and a
supplemental clerk’s record, containing documents filed through September 21,

2020, had been filed.

      The clerk’s record in this appeal has also been filed. It includes documents

filed beginning September 28, 2020. The live pleadings are not included in this

record but are included in the record filed in the 2020 appeal.

      Although the Court could request the record be supplemented in this appeal

with the live pleadings, a transfer of the record in the 2020 appeal would be more

efficient. Accordingly, on the Court’s own motion, we ORDER the clerk’s and

supplemental clerk’s records in appellate cause number 05-20-00784-CV

TRANSFERRED into this appeal.

      The reporter’s record in this appeal remains due January 19, 2022.



                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE